 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     BENEDICT SPANO,
11                                                       Case No.: 2:19-cv-02057-APG-NJK
           Plaintiff(s),
12                                                                      Order
     v.
13
     LIBERTY MUTUAL INSURANCE
14   COMPANY,
15         Defendant(s).
16        In light of the representations made in the pending status report, Docket No. 18, the Court
17 ORDERS the parties to file dismissal papers, a further status report, or a discovery plan by
18 February 14, 2020.
19        IT IS SO ORDERED.
20        Dated: January 31, 2020
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
